                  Case 5:18-cr-00258-EJD Document 443 Filed 07/10/20 Page 1 of 2




 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 VANESSA BAEHR-JONES (CABN 281715)
   Assistant United States Attorneys
 7
          150 Almaden Boulevard, Suite 900
 8        San Jose, California 95113
          Telephone: (408) 535-5061
 9        Fax: (408) 535-5066
          Vanessa.Baehr-Jones@usdoj.gov
10
   Attorneys for United States of America
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                          SAN JOSE DIVISION
14

15   UNITED STATES OF AMERICA,                         )   Case No. 18-CR-00258 EJD
                                                       )
16           Plaintiff,                                )   DECLARATION OF SPECIAL AGENT
                                                       )   ADELAIDA HERNANDEZ IN SUPPORT OF
17      v.                                             )   UNITED STATES’ OPPOSITION TO
                                                       )   DEFENDANT ELIZABETH HOLMES’S MOTION
18   ELIZABETH HOLMES and RAMESH                       )   TO EXCLUDE EXPERT TESTIMONY OR, IN THE
     “SUNNY” BALWANI,                                  )   ALTERNATIVE, COMPEL ADEQUATE RULE 16
19                                                     )   DISCLOSURE
             Defendants.                               )
20                                                     )

21

22           I, Adelaida Hernandez, declare:
23           1.       I am a Special Agent with the Federal Bureau of Investigation.
24           2.       During the interview of Dr. Gerald S. Asin, MD, on March 4, 2020, at his medical
25 practice in Paradise Valley, Arizona, Dr. Asin stated that he only kept paper files. Dr. Asin added that

26 he received less reimbursement from Medicare because he preferred to keep paper records and did not

27 adopt digital records as Medicare had required. Because Dr. Asin used paper files, Dr. Asin used his

28
     DECL. OF ADELAIDA HERNANDEZ
     18-CR-00258 EJD
                 Case 5:18-cr-00258-EJD Document 443 Filed 07/10/20 Page 2 of 2




 1 memory of patients to pull files and show relevant Theranos test results.

 2          3.       I declare under penalty of perjury under the laws of the United States of America that the

 3 foregoing is true and correct.

 4 DATED: July 10, 2020                                          ____/s/_____________________

 5                                                        ADELAIDA HERNANDEZ
                                                          Special Agent, FBI
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECL. OF ADELAIDA HERNANDEZ
     18-CR-00258 EJD
